                Case 8:19-cr-00174-JVS Document 68 Filed 10/27/20 Page 1 of 7 Page ID #:311

                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             SACR 19-174JVS

 Defendant    Ton Thanh Le                                                   Social Security No. 8         8   1     0
       Thang Vo Vi; Vo Vi Thauh; Pham Chau; Tong Lee;
                                                                             (Last 4 digits)
 akas: Tong Van Vi; Dung Hong; Chau Pham

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                    MONTH      DAY     YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.           10     27      2020

  COUNSEL                                                               Todd Burns, Appointed
                                                                             (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                   NOT
                                                                                                               CONTENDERE               GUILTY
  FINDING            There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                     Bank Fraud in violation of 18 USC Section 1344(2) as charged in Count 5 of the Indictment

JUDGMENT             The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/            contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM               Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER              custody of the Bureau of Prisons to be imprisoned for a term of: 21   Months on Count 5 of the Indictment

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25
per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

It is ordered that the defendant shall pay restitution in the total amount of $528,281.00 pursuant to 18 U.S.C. §
3663A.

Defendant shall pay restitution in the total amount of $528,281.00 pursuant to 18 U.S.C. §3663A to victims as set
forth in a separate victim list prepared by the probation office which this Court adopts and which reflects the
Court's determination of the amount of restitution due to each victim. The victim list, which shall be forwarded
to the fiscal section of the clerk's office shall remain confidential to protect the privacy interests of the victims.

Restitution shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and
pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program. If any amount of the restitution
remains unpaid after release from custody, nominal monthly payments of at least 10% of defendant's gross
monthly income but not less than $50, whichever is greater, shall be made during the period of supervised release
and shall begin 30 days after the commencement of supervision. Nominal restitution payments are ordered as the
Court finds that the defendant's economic circumstances do not allow for either immediate or future payment of
the amount ordered.

The defendant shall be held jointly and severally liable with, if convicted, codefendant Khang Tat Pham for the
full amount of restitution ordered in this judgment. The victim’s recovery is limited to the amount of its loss and
the defendant's liability for restitution ceases if and when the victim receives full restitution.
CR-104 (wpd 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 1 of 7
                Case 8:19-cr-00174-JVS Document 68 Filed 10/27/20 Page 2 of 7 Page ID #:312

 USA vs.     Ton Thanh Le                                          Docket No.:   SACR 19-174JVS

Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived because the defendant does
not have the ability to pay interest. Payments may be subject to penalties for default and delinquency pursuant to
18 U.S.C. § 3612(g).

The defendant shall comply with Amended General Order No. 20-04.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that
he is unable to pay and is not likely to become able to pay any fine in addition to restitution.

The Court has entered a money judgment of forfeiture against the defendant, which is hereby incorporated by
reference into this judgment and is final.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of three years
under the following terms and conditions:

              1. The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
                 Services Office and Amended General Order 20-04, including the conditions of probation and
                 supervised release set forth in Section III of Amended General Order 20-04.

              2. The defendant shall not commit any violation of local, state, or federal law or ordinance.

              3. The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall
                 submit to one drug test within 15 days of release from custody and at least two periodic drug tests
                 thereafter, not to exceed eight tests per month, as directed by the Probation Officer.

              4. During the period of community supervision, the defendant shall pay the special assessment and
                 restitution in accordance with this judgment's orders pertaining to such payment.

              5. The defendant shall comply with the immigration rules and regulations of the United States, and if
                 deported from this country, either voluntarily or involuntarily, not reenter the United States illegally.
                 The defendant is not required to report to the Probation & Pretrial Services Office while residing
                 outside of the United States; however, within 72 hours of release from any custody or any reentry
                 to the United States during the period of Court-ordered supervision, the defendant shall report for
                 instructions to the United States Probation Office located at: the United States Court House, 411
                 West Fourth Street, Santa Ana, CA 92701-4597.

              6. The defendant shall not obtain or possess any driver's license, Social Security number, birth
                 certificate, passport or any other form of identification in any name, other than the defendant's true
                 legal name, nor shall the defendant use, any name other than the defendant's true legal name without
                 the prior written approval of the Probation Officer.

              7. The defendant shall cooperate in the collection of a DNA sample from the defendant.

              8. The defendant shall apply all monies received from income tax refunds, lottery winnings,
                 inheritance, judgments and any other financial gains to the Court-ordered financial obligation.

CR-104 (wpd 10/18)                        JUDGMENT & PROBATION/COMMITMENT ORDER                                   Page 2 of 7
                Case 8:19-cr-00174-JVS Document 68 Filed 10/27/20 Page 3 of 7 Page ID #:313

 USA vs.     Ton Thanh Le                                            Docket No.:   SACR 19-174JVS



              9. The defendant shall participate in a program for Gambling addiction, as directed by the Probation
                 Officer, until discharged from the program by the service provider with the approval of the
                 Probation Officer.


              10.            As directed by the Probation Officer, the defendant shall pay all or part of the costs of the
                     Court-ordered treatment to the aftercare contractors during the period of community supervision.
                     The defendant shall provide payment and proof of payment as directed by the Probation Officer.
                     If the defendant has no ability to pay, no payment shall be required.


              11.            The defendant shall submit his person, property, house, residence, vehicle, papers, computers
                     (as defined in 18 U.S.C. § 1030(e)(1)), cell phones, other electronic communications or data storage
                     devices or media, email accounts, social media accounts, cloud storage accounts, or other areas
                     under the defendant’s control, to a search conducted by a United States Probation Officer or law
                     enforcement officer. Failure to submit to a search may be grounds for revocation. The defendant
                     shall warn any other occupants that the premises may be subject to searches pursuant to this
                     condition. Any search pursuant to this condition will be conducted at a reasonable time and in a
                     reasonable manner upon reasonable suspicion that the defendant has violated a condition of his
                     supervision and that the areas to be searched contain evidence of this violation.

         It is further ordered that the defendant surrender himself to the institution designated by the Bureau of
         Prisons at or before 12 noon, on March 12, 2021. In the absence of such designation, the defendant shall
         report on or before the same date and time, to the United States Marshal located at the United States Court
         House, 411 West Fourth Street, Santa Ana, CA 92701-4597.

         Defendant is advised of his appeal rights. On the Government’s motion, all remaining counts are
         ordered dismissed. Bond ordered exonerated on surrender.




CR-104 (wpd 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                 Page 3 of 7
                Case 8:19-cr-00174-JVS Document 68 Filed 10/27/20 Page 4 of 7 Page ID #:314

 USA vs.     Ton Thanh Le                                                            Docket No.:       SACR 19-174JVS




           In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and Supervised
           Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of supervision, and
           at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke supervision for a
           violation occurring during the supervision period.




                      October 27, 2020
                      Date                                                         U. S. District Judge James V Selna

           It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                                   Clerk, U.S. District Court




                      10/27/20                                    By
                      Filed Date                                                   Deputy Clerk




           The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                         STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                         While the defendant is on probation or supervised release pursuant to this judgment:




CR-104 (wpd 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                            Page 4 of 7
                Case 8:19-cr-00174-JVS Document 68 Filed 10/27/20 Page 5 of 7 Page ID #:315
           1.   The defendant must not commit another federal, state, or       9.    The defendant must not knowingly associate with any persons
                local crime;                                                         engaged in criminal activity and must not knowingly associate
           2.   The defendant must report to the probation office in the             with any person convicted of a felony unless granted
                federal judicial district of residence within 72 hours of            permission to do so by the probation officer. This condition
                imposition of a sentence of probation or release from                will not apply to intimate family members, unless the court
                imprisonment, unless otherwise directed by the probation             has completed an individualized review and has determined
                officer;                                                             that the restriction is necessary for protection of the
           3.   The defendant must report to the probation office as                 community or rehabilitation;
                instructed by the court or probation officer;                  10.   The defendant must refrain from excessive use of alcohol and
           4.   The defendant must not knowingly leave the judicial                  must not purchase, possess, use, distribute, or administer any
                district without first receiving the permission of the court         narcotic or other controlled substance, or any paraphernalia
                or probation officer;                                                related to such substances, except as prescribed by a
           5.   The defendant must answer truthfully the inquiries of the            physician;
                probation officer, unless legitimately asserting his or her    11.   The defendant must notify the probation officer within 72
                Fifth Amendment right against self-incrimination as to               hours of being arrested or questioned by a law enforcement
                new criminal conduct;                                                officer;
           6.   The defendant must reside at a location approved by the        12.   For felony cases, the defendant must not possess a firearm,
                probation officer and must notify the probation officer at           ammunition, destructive device, or any other dangerous
                least 10 days before any anticipated change or within 72             weapon;
                hours of an unanticipated change in residence or persons       13.   The defendant must not act or enter into any agreement with
                living in defendant’s residence;                                     a law enforcement agency to act as an informant or source
           7.   The defendant must permit the probation officer to                   without the permission of the court;
                contact him or her at any time at home or elsewhere and        14.   As directed by the probation officer, the defendant must notify
                must permit confiscation of any contraband prohibited by             specific persons and organizations of specific risks posed by
                law or the terms of supervision and observed in plain                the defendant to those persons and organizations and must
                view by the probation officer;                                       permit the probation officer to confirm the defendant’s
           8.   The defendant must work at a lawful occupation unless                compliance with such requirement and to make such
                excused by the probation officer for schooling, training,            notifications;
                or other acceptable reasons and must notify the probation      15.   The defendant must follow the instructions of the probation
                officer at least ten days before any change in                       officer to implement the orders of the court, afford adequate
                employment or within 72 hours of an unanticipated                    deterrence from criminal conduct, protect the public from
                change;                                                              further crimes of the defendant; and provide the defendant
                                                                                     with needed educational or vocational training, medical care,
                                                                                     or other correctional treatment in the most effective manner.




CR-104 (wpd 10/18)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                 Page 5 of 7
                Case 8:19-cr-00174-JVS Document 68 Filed 10/27/20 Page 6 of 7 Page ID #:316
 USA vs.     Ton Thanh Le                                                                 Docket No.:       SACR 19-174JVS


             The defendant must also comply with the following special conditions (set forth below).


                        STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

                      The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or restitution
           is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject to penalties for
           default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable for offenses completed
           before April 24, 1996.

                     If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the balance
           as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

                    The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or residence
           address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

                      The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the defendant’s
           economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k). The Court may also
           accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust the manner of payment
           of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. § 3563(a)(7).

                     Payments will be applied in the following order:

                                1. Special assessments under 18 U.S.C. § 3013;
                                2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                                States is paid):
                                           Non-federal victims (individual and corporate),
                                           Providers of compensation to non-federal victims,
                                           The United States as victim;
                                3. Fine;
                                4. Community restitution, under 18 U.S.C. § 3663(c); and
                                5. Other penalties and costs.

                        CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

                      As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report
           inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
           supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open any
           line of credit without prior approval of the Probation Officer.

                     The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
           must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts, including any
           business accounts, must be disclosed to the Probation Officer upon request.

                     The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without approval
           of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                            These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                                  Page 6 of 7
                 Case 8:19-cr-00174-JVS Document 68 Filed 10/27/20 Page 7 of 7 Page ID #:317
 USA vs.       Ton Thanh Le                                                               Docket No.:       SACR 19-174JVS




                                                                                  RETURN

            I have executed the within Judgment and Commitment as follows:
            Defendant delivered on                                                                    to
            Defendant noted on appeal on
            Defendant released on
            Mandate issued on
            Defendant’s appeal determined
            on
            Defendant delivered on                                                                    to
      at
                 the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                                       United States Marshal



                                                                      By
                        Date                                                           Deputy Marshal




                                                                               CERTIFICATE

            I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my legal
            custody.

                                                                                       Clerk, U.S. District Court



                                                                      By
                        Filed Date                                                     Deputy Clerk




                                                              FOR U.S. PROBATION OFFICE USE ONLY


           Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
           supervision, and/or (3) modify the conditions of supervision.

                     These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


                     (Signed)
                                Defendant                                                              Date




                                U. S. Probation Officer/Designated Witness                             Date




CR-104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                                Page 7 of 7
